BERREY, Judge,
concurring.
Given the authority of United States v. Dunn, 480 U.S. 294, 107 S.Ct. 1134, 94 L.Ed.2d 326 (1987) and State v. Supinski, 779 S.W.2d 258 (Mo.App.1989), I reluctantly concur with the majority opinion. While I do not address the technical issues of what defines curtilage and the initial actions of the police on the premises, I am concerned with the erosion of the Fourth Amendment as evidenced by this trend in the law. The warrant requirement is not intended as a mere inconvenience for the police in their gathering of evidence. Instead, it is intended as a protective device for all citizens.
The “open field doctrine” is expressed in Dunn and challenged by the dissent. Justice Brennan states, “[o]ur society is not so exclusively urban that it is unable to perceive or unwilling to preserve the expectation of farmers and ranchers that barns and their contents are protected from (literally) unwarranted government intrusion.” *614United States v. Dunn, supra, 480 U.S. at 306, 107 S.Ct. at 1142.
Specially created agencies whose authorities regarding search and seizure are plainly and specifically set forth in statutes can take no comfort in this open field doctrine.
If more than lip service is to be paid to Fourth Amendment principles then a more careful scrutiny should be given to cases, such as this one, where no attempt was made to seek a warrant although nothing appears to have prevented its issuance and where any “exigent circumstances” could have been controlled by the simple device of blocking the road to defendant’s property and keeping a careful lookout for signs that evidence was in danger of being destroyed while a warrant was being sought. It is not as if the automobile in question was in danger, of being spirited away or flushed down the drain. The better course of action in this case would have been to obtain a search warrant.